Case: 18-10458    Date Filed: 09/20/2019   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10458
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:15-cr-00112-BJD-PDB-1



UNITED STATES OF AMERICA,

                                                             Plaintiff–Appellee,

                                  versus

JASON DEAN BARNES,

                                                         Defendant–Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 20, 2019)

Before WILSON, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-10458     Date Filed: 09/20/2019   Page: 2 of 5


      Jason Barnes appeals his conviction for receipt of child pornography. He

contends that the district court erred in denying his motion to suppress evidence

obtained using a “network investigative technique” (“NIT”), the use of which was

authorized by a magistrate judge in the Eastern District of Virginia. Barnes asserts

that the warrant authorizing use of the NIT was void ab initio because the issuing

magistrate judge exceeded her authority under the 2015 version of Federal Rule of

Criminal Procedure 41(b) and § 636(a) of the Federal Magistrates Act. Barnes

argues that searches made pursuant to warrants void ab initio are the equivalent of

warrantless searches, and thus, suppression of the evidence obtained using the NIT

is warranted because the search violated his Fourth Amendment rights. He also

argues that the evidence was not admissible under the good-faith exception to the

exclusionary rule because the Federal Bureau of Investigations (“FBI”) agents who

obtained the warrant misled the magistrate judge as to the territorial scope of the

search and should have been aware that the NIT warrant could not have been

authorized under the 2015 version of Rule 41(b).

      When reviewing the denial of a motion to suppress, we review the district

court’s legal conclusions de novo and its findings of fact for clear error. United

States v. Hollis, 780 F.3d 1064, 1068 (11th Cir. 2015). We review the entire

record in the light most favorable to the party prevailing below. Id.




                                          2
               Case: 18-10458     Date Filed: 09/20/2019    Page: 3 of 5


The Fourth Amendment protects against unreasonable searches and seizures but

does not contain a provision precluding the use of evidence obtained in violation of

its commands. Herring v. United States, 555 U.S. 135, 139 (2009). The

exclusionary rule is a judicially-created remedy that forbids the use of improperly

obtained evidence at trial in order to deter Fourth Amendment violations. Id. at

139–40.

      Section 636(a)(1) of the Federal Magistrates Act states that:

      [e]ach United States magistrate judge serving under this chapter shall
      have within the district in which sessions are held by the court that
      appointed the magistrate judge, at other places where that court may
      function, and elsewhere as authorized by law . . . all powers and duties
      conferred or imposed upon United States commissioners by law or by
      the Rules of Criminal Procedure for the United States District Courts.
28 U.S.C. § 636(a)(1).

      Rule 41(b) (2015) stated that a magistrate judge could issue a warrant at the

request of law enforcement where: (1) a magistrate judge with authority in the

district had authority to issue a warrant to search for and seize a person or property

located within the district; (2) a magistrate judge with authority in the district had

authority to issue a warrant for a person or property outside of the district if the

person or property was within the district when the warrant was issued but might

have moved or been moved outside of the district before the warrant was executed;

(3) in a terrorism investigation, a magistrate judge with authority in any district in

which activities related to that terrorism may have occurred had authority to issue a

                                           3
               Case: 18-10458      Date Filed: 09/20/2019     Page: 4 of 5


warrant for a person or property within or outside that district; (4) a magistrate

judge with authority in the district had authority to issue a warrant to install a

tracking device within the district, and that warrant may authorize use of the

tracking device to track movement of a person or property located within the

district, outside the district, or both; and (5) in specified areas for property located

outside the jurisdiction of any state or district. Fed. R. Crim. P. 41(b)(1)–(5)

(2015).

       This Court recently addressed both of Barnes’s arguments in United States v.

Taylor, __ F.3d __, 2019 WL 4047512 (11th Cir. Aug. 28, 2019). First, we held

that the NIT warrant was not authorized by Federal Rule of Criminal Procedure

41(b). Taylor, 2019 WL 4047512 at *6. In issuing the warrant, the magistrate

judge exceeded her authority granted in 28 U.S.C. § 636, thus rendering the

warrant void at issuance and the resulting search violative of the Fourth

Amendment. Id. at *7. However, we held that the good-faith exception to the

exclusionary rule was available, even in the case of a void warrant. Id. at *9. We

held that the FBI agents who sought the warrant were entitled to that exception

because there was no indication that they “sought to deceive the magistrate judge

or otherwise acted culpably or in a way that necessitates deterrence—and certainly

no indication of the sort of ‘deliberate[ ], reckless[ ], or . . . gross[ly] negligen[t]’

conduct that the Supreme Court has recently highlighted as the focus of the


                                             4
               Case: 18-10458       Date Filed: 09/20/2019   Page: 5 of 5


exclusionary-rule/good-faith inquiry.” Id. at *10 (quoting Davis v. United States,

564 U.S. 229, 240, 131 S. Ct. 2419 (2011)). The application and affidavit

sufficiently divulged the extent of the search, and the officers left the

constitutionality of the search to the magistrate judge. Id. at *11. We concluded

that because we did not find the officers culpable and saw no deterrent value in

suppressing the evidence found on the defendants’ computers, the good-faith

exception applied. Id.

      Barnes’s case is entirely controlled by the decision in Taylor because he

raises the same arguments based on the same operative facts. Therefore the

judgment of the district court is

      AFFIRMED.




                                            5